Opinion issued October 15, 2015




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-15-00097-CV
                            ———————————
         EVA CAMBY AND TERENITA BOUDREAUX, Appellants
                                        V.
SOCA FUNDING, LLC AS ASSIGNEE OF PEARLAND GROUND, LLC BY
   CBL & ASSOCIATES MANAGEMENT INC. MANAGING AGENT,
                          Appellee


                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                         Trial Court Case No. 64613


                          MEMORANDUM OPINION

      Appellants, Eva Camby and Terenita Boudreaux, have filed a motion to

dismiss this appeal. More than ten days have elapsed since the filing of the motion,

and no party has objected to dismissal. See TEX. R. APP. P. 10.3(a). No opinion has
issued in this appeal. Accordingly, we grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2